Case: 14-51143      Document: 00513583217         Page: 1    Date Filed: 07/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 14-51143                         FILED
                                                                        July 7, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

EARL ELLIS DIX, Also Known as Earl Eliss Dix,

                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:03-CR-111-1




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Earl Dix appealed an order of October 9, 2014, revoking his conditional
release. Dix filed a second notice of appeal on September 4, 2015, from a letter


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51143     Document: 00513583217      Page: 2    Date Filed: 07/07/2016


                                      No. 14-51143

by the district court declining to release him. That followed a recommendation
from the warden that Dix be conditionally released as no longer a danger to
society.

      We have reviewed the briefs, the applicable law, and the pertinent por-
tions of the record and have heard the arguments of counsel. We conclude that
the district court did not clearly err in finding that Dix had not taken his med-
ications as prescribed by his medical provider. Under 18 U.S.C. § 4243(f), how-
ever, the court, having received the determination of the warden, was required
either to “order the discharge of the acquitted person . . . or . . . hold a hearing
. . . to determine whether he should be released.” The court has done neither.

      The order complained of is VACATED, and this matter is REMANDED
for the district court to take the action that the statute requires. We do not
indicate what rulings the court should make on remand.

      The mandate shall issue forthwith.




                                         2